Citation Nr: 1635261	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a hip disorder.

3. Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the RO.

The Veteran testified before the undersigned at a September 2013 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

The Board remanded these issues in January 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the Veteran's favor, a low back disorder relates to service.

2. The Veteran's current hip disorder is not attributable to disease or injury sustained during his period of service. Left hip arthritis was not manifest during service or within one year of separation.

3. The Veteran's current bilateral ankle disorder is not attributable to disease or injury sustained during his period of service. Degenerative arthritis of the ankles was not manifest during service or within one year of separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic lumbar spine strain are met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a hip disorder are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for service connection for a bilateral ankle disorder are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in August 2010. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Low back, hip, bilateral ankle

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has current low back, hip and bilateral ankle disorders that onset due to injury sustained his period of service. He reports that while serving aboard the USS Kennedy, he was carrying a "LRU box" on his left shoulder and a tool box in his right hand when he lost his balance and ran into a tug with his hip and back. He never received treatment for the injury but he stated he has had back and hip problems since the injury. He also reported he hurt his ankles in boot camp from running. He complained to his company commander but he was told the pain would go away once he got used to running. He stopped running after boot camp and the ankle pain went away and did not start up again until he started working long hours on the flight deck. He reported that his shop chief told him the pain was all a part of working of the flight deck because it was a steel deck and did not give. 

The service treatment records show no complaints or findings of low back, hip or bilateral ankle disorders.

A June 2009 private treatment record documents the Veteran's complaint of low back pain with radiation down the right leg for one year. He also complained that his hip hurt all the time. On examination, the assessment was backache not otherwise specified (NOS). Corresponding June 2009 x-ray findings were negative.

A November 2010 MRI report showed disc desiccation (decreased fluid in the discs) and annular tears at L4-L5 and L5-S1. There was also mild stenosis which was putting pressure on the bilateral S1 nerve roots.

The June 2015 Report of VA examination reflects a diagnosis of chronic lumbar strain and rule out (R/O) degenerative disc disease (DDD). The Veteran reported that he injured his back in 1983 when he ran into a tug on the flight deck of the USS Kennedy. He was carrying a Tocan-RT on his right shoulder and a tool box in his left hand when he was blown into the tug by the blast from an F-14. He flexed his hip and his knee and placed his left foot on the tug to prevent himself from being blown into it forcibly; however, the F-14 changed direction and the Veteran fell back onto his butt and the Tocan-RT fell onto his right thigh and the tool box hit the deck. He did not report this injury but rather placed himself on sedentary duty and stayed in the avionics shop for a week. He reported that he experienced pain mostly in the areas superior to the left greater trochanter. He complained of current bilateral lower back pain in the paralumbar area around L4-L5 that had been present since his time in the Navy.      

Additionally, he complained that his ankles began hurting in boot camp. He recalled rolling his left ankle one day while running. He tore his Achilles tendon in December 2012.

While acknowledging that the service treatment records did not document the injury, the physician concluded that considering the Veteran's credible lay statements of injury, his chronic lumbar strain onset as a result of the injury as described by the Veteran.

The June 2015 Report of VA examination also documents a diagnosis of left hip osteoarthritis. The physician concluded that there was no documentation that could connect the current hip disability back to the Veteran's period of service. The physician explained that the injury mechanism as described by the Veteran was inconsistent with significant hip trauma.

Additionally, the June 2015 Report of VA examination reflects diagnoses of left Achilles tendon rupture and bilateral ankle degenerative arthritis. The physician concluded that there was no documentation that could connect the current bilateral ankle disability back to the Veteran's period of service. The physician explained that it was greater than 50 percent likely as not that the majority of the Veteran's ankle pain was secondary to his Achilles tendon weakness.

A December 2015 VA examination addendum reports that lumbosacral spine x-ray findings showed mild disc interspace narrowing and facet arthropathy at L5-S1. The sacrum and sacroiliac joints demonstrated mild bilateral arthritic change and paraspinal soft tissues demonstrated mild aortic calcification. The physician concluded that the degenerative changes were not consistent with the injury the Veteran reported that he sustained during his period of service. Therefore, the physician opined that it was less than 50 percent likely that the Veteran's lumbar strain was either directly or indirectly related to the degenerative changes noted on x-ray. The physician explained that symptoms associated with the lumbar strain would include a dull ache that was non-radiating and not productive of radicular pain, motor or sensory pathology or significant interference with activities of daily living. The physician stated that the Veteran had no pain reproduced in extension and lateral flexion combined. There was pain in extension alone and decreased range of motion after three repetitions. The findings were not consistent with lumbar strain but consistent with DDD, annular tearing.

With regard to his claim for entitlement to service connection for a low back disorder, the Board finds that the Veteran has competently and credibly asserted that he sustained injury in an accident on the flight deck of the USS Kennedy. Further the June 2015 VA examination documents diagnosis of lumbar strain and the physician opined that the chronic lumbar strain onset as a result of the injury as described by the Veteran. While the December 2015 addendum indicates that the DDD is not related to the lumbar strain, no opinion contradicts the opinion of the physician from June 2015 finding that the lumbar strain was related to injury sustained during a period of service. As the evidence shows that the current lumbar strain onset from injury sustained in service, his claim for service connection for a low back disability is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

The preponderance of the evidence is against the claims of service connection for a hip disorder and a bilateral ankle disorder those appeals will be denied. Though the Veteran has current left hip osteoarthritis and left Achilles tendon rupture and bilateral ankle degenerative arthritis, the preponderance of the evidence is against a finding of a linkage between the onset of the current left hip osteoarthritis, left Achilles tendon rupture and bilateral ankle degenerative arthritis and a period of service. Rather, the evidence shows that the injury mechanism as described by the Veteran was inconsistent with significant hip trauma and that it was greater than 50 percent likely as not that the majority of the Veteran's ankle pain was secondary to his Achilles tendon weakness that onset from Achilles rupture in December 2012. (See June VA examination report). 
 
This conclusion is probative as it is based on accurate facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current hip and ankle disorders and a period of the Veteran's service.

Additionally, there is no evidence of left hip osteoarthritis or bilateral ankle degenerative arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting these claims is the various general lay assertions. The Veteran was competent to state that he sustained injury on the flight deck of the USS Kennedy. However, he is a lay person and is not competent to establish that his current hip and bilateral ankle disorders onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current hip or bilateral ankle disorders. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claims of entitlement to service connection for a hip disorder and a bilateral ankle disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


ORDER

Service connection for a low back disorder is granted.

Service connection for a hip disorder is denied.

Service connection for a bilateral ankle disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


